Ejectment suit. The appeal is on the record, with no bill of exceptions. There is of consequence no review here of the courts' ruling in denying the motion for a new trial, nor in giving for the plaintiff the affirmative charge; nor does the record disclose any ruling on defendant's objection to the case being set on the "March Docket."
The complaint was in correct form and the demurrers thereto properly overruled. There is no reversible error shown.
Let the judgment stand affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.